Name: 2011/185/EU: Commission Decision of 24Ã March 2011 on the allocation of import quotas for controlled substances, and the quantities that may be released for free circulation in the Union, under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council, for the period 1Ã January to 31Ã December 2011 (notified under document C(2011) 1820)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  research and intellectual property;  deterioration of the environment;  chemistry
 Date Published: 2011-03-25

 25.3.2011 EN Official Journal of the European Union L 79/18 COMMISSION DECISION of 24 March 2011 on the allocation of import quotas for controlled substances, and the quantities that may be released for free circulation in the Union, under Regulation (EC) No 1005/2009 of the European Parliament and of the Council, for the period 1 January to 31 December 2011 (notified under document C(2011) 1820) (Only the Czech, Dutch, English, French, German, Greek, Italian, Polish, Portuguese and Spanish texts are authentic) (2011/185/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 16 thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits as set out in Article 16 of Regulation (EC) No 1005/2009. (2) The Commission has published a Notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2011 and undertakings intending to request for 2011 a quota for these substances intended for laboratory and analytical uses (2), and has thereby received declarations on intended imports in 2011. (3) The quantitative limits and quotas should be determined for the period 1 January to 31 December 2011. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2011 from sources outside the Union shall be 11 025 000,00 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2011 from sources outside the Union shall be 30 733 655,00 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2011 from sources outside the Union shall be 2 752 200,00 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2011 from sources outside the Union shall be 400 030,00 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2011 from sources outside the Union shall be 810 120,00 ODP kilograms. 6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2011 from sources outside the Union shall be 1 058,50 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2011 from sources outside the Union shall be 4 970 602,212 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2011 from sources outside the Union shall be 246 012,00 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex I. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex II. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex III. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex IV. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex V. 6. The allocation of import quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex VI. 7. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex VII. 8. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2011 shall be for the purposes indicated and to the undertakings indicated in Annex VIII. 9. The individual import quotas for undertakings shall be as set out in Annex IX. Article 3 This Decision shall apply from 1 January 2011 and shall expire on 31 December 2011. Article 4 This Decision is addressed to the following undertakings: Albemarle Europe SPRL Parc scientifique Einstein Rue du Bosquet 9 1348 Louvain-la-Neuve Belgium ABCR Dr Braunagel GmbH & Co. (DE) Im Schlehert 10 76187 Karlsruhe Germany Aesica Queenborough Ltd (UK) Queenborough Kent ME11 5EL United Kingdom AGC Chemicals Europe Ltd York House Hillhouse International Thornton Cleveleys Lancashire FY5 4QD United Kingdom Arkema France SA 420 rue dEstienne dOrves 92705 Colombes Cedex France Arkema QuÃ ­mica S.A. Avenida de Burgos 12 28036 Madrid Spain BASF Agri Production SAS 32 rue de Verdun 76410 Saint-Aubin-lÃ ¨s-Elbeuf France Bayer Crop Science AG GebÃ ¤ude A729 41538 Dormagen Germany Dow Deutschland Anlagengesellschaft mbH BÃ ¼tzflether Sand 21683 Stade Germany DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Netherlands Dyneon GmbH Werk Gendorf IndustrieparkstraÃ e 1 84508 Burgkirchen Germany Eras Labo 222 RN 90 38330 Saint-Nazaire-les-Eymes France Esto Cheb s.r.o. PaleckÃ ©ho 2087/8a 35002 Cheb Czech Republic Eusebi Impianti Srl Via Mario Natalucci 6 60131 Ancona Italy Eusebi Service Srl Via Vincenzo Pirani 4 60131 Ancona Italy Excelsyn Molecular Development Ltd (UK) Mostyn Road Holywell Flintshire CH8 9DN United Kingdom Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A Haven 1061 2070 Zwijndrecht Belgium Halon & Refrigerants Services Ltd J.Reid Trading Estate Factory Road, Sandycroft Deeside, Flintshire CH5 2QJ United Kingdom Fire Fighting Enterprises Ltd 9 Hunting Gate, Hitchin SG4 0TJ United Kingdom Honeywell Fluorine Products Europe BV Laarderhoogtweg 18, 1101 EA Amsterdam Netherlands Hovione Farmaciencia SA Sete Casas 2674-506 Loures Portugal ICL-IP Europe BV Fosfaatweeg 48 1013 BM Amsterdam Netherlands Intergeo Ltd Thermi Industrial Area 57001 Thessaloniki Greece Laboratorios Miret SA GÃ ©minis 4 08228 Terrassa, Barcelona Spain LPG Tecnicas en Extincion de Incendios SL C/Mestre Joan Corrales 107-109 08950 Esplugas de Llobregat, Barcelona Spain Lufthansa CityLine GmbH Waldstr. 247 51147 KÃ ¶ln Germany Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde Belgium Meridian Technical Services Ltd 14 Hailey Road DA18 4AP Erith, Kent United Kingdom Mexichem UK Ltd PO Box 13 The Heath Runcorn Cheshire WA7 4QX United Kingdom PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 80-392 GdaÃ sk Poland R.P. Chem s.r.l. Via San Michele 47 31062 Casale sul Sile (TV) Italy Sabena Technics DNR Bois de Ponthual BP 90154 35800 Saint-Lunaire France Safety Hi-Tech S.r.l. Via Cavour 96 67051 Avezzano (AQ) Italy Savi Technologie Sp. z o.o. ul. WolnoÃ ci 20 Psary 51-180 WrocÃ aw Poland Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT United Kingdom Sigma Aldrich Logistik GmbH RiedstraÃ e 2 89555 Steinheim Germany SJB Energy Trading BV (NL) Slagveld 15 3230 AG Brielle Netherlands Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hannover Germany Solvay Fluores France 25 rue de Clichy 75442 Paris France Solvay Solexis SAS Avenue de la RÃ ©publique 39501 Tavaux Cedex France Solvay Solexis SpA Viale Lombardia 20 20021 Bollate (MI) Italy Sterling S.r.l. Via della Carboneria 30 06073 Solomeo di Corciano (PG) Italy Syngenta Crop Protection Surrey Research Park 30 Priestly Road Guildford Surrey GU2 7YH United Kingdom Tazzetti SpA Corso Europa n. 600/a 10070 Volpiano (TO) Italy TEGA Technische Gase und Gastechnik GmbH Werner-von-Siemens-StraÃ e 18 97076 WÃ ¼rzburg Germany Thomas Swan & Co Ltd Rotary Way Consett County Durham DH8 7ND United Kingdom Total Feuerschutz GmbH Industriestr. 13 68526 Ladenburg Germany Done at Brussels, 24 March 2011. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ C 107, 27.4.2010, p. 20. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2011. Company Honeywell Fluorine Products Europe (NL) Mexichem UK (UK) Solvay Solexis (IT) Syngenta Crop Protection (UK) Tazzetti Fluids (IT) TEGA Technische Gase und Gastechnik (DE) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2011. Company BASF Agri Product (FR) ERAS Labo (FR) ESTO Cheb (CZ) Eusebi Impianti (IT) Eusebi Service (IT) Fire Fighting Enterprises Ltd (UK) Halon & Refrigerant Services (UK) Intergeo (EL) LPG Tecnicas en Extincion de Incendios (ES) Lufthansa CityLine (DE) Meridian Technical Services (UK) PoÃ ¼-Pliszka (PL) Sabena Technics (FR) Safety Hi-Tech (IT) Savi Technologie (PL) Total Feuerschutz (DE) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2011. Company Dow Deutschland (DE) Mexichem UK (UK) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2011. Company Arkema (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2011. Company Albemarle Europe (BE) ICL-IP Europe (NL) Mebrom (BE) Sigma Aldrich Logistik (DE) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2011. Company ABCR Dr Braunagel (DE) Excelsyn Molecular Development (UK) Hovione Farmaciencia (PT) R.P. Chem (IT) Sterling (IT) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses, as well as for laboratory and analytical uses, for the period 1 January to 31 December 2011. Company Aesica Queenborough (UK) AGC Chemicals Europe (UK) Arkema France (FR) Arkema QuÃ ­mica (ES) Bayer CropScience (DE) DuPont de Nemours (NL) Dyneon (DE) Honeywell Fluorine Products Europe (NL) Mexichem UK (UK) Sigma Aldrich Company (UK) Sigma Aldrich Logistik (DE) SJB Energy Trading (NL) Solvay Fluor (DE) Solvay Fluores France (FR) Solvay Solexis (FR) Solvay Solexis (IT) Tazzetti Fluids (IT) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses during the period 1 January to 31 December 2011. Company Albemarle Europe (BE) ICL-IP Europe (NL) Laboratorios Miret (ES) Sigma Aldrich Logistik (DE) Thomas Swan & Co (UK) ANNEX IX This Annex is not published because it contains sensitive commercial information.